                                                                                              6-


                                                    U.S. Department of Justice        ^ ^                        -
                                                                                    Ox>            '^■r ^o%f
                                                     United States Attorney
                                                    Eastern District ofNew York                    hf        ^       Afj^
                                                                                                    n.

AES;HDM                                              271 Cadman Plaza East                              A/
F. #2018R01201                                      Brooklyn, New York 11201


                                                    March 25, 2019

BY HAND DELIVERY AND ECF                     CH 19-148
Clerk of the Court
(for forwarding to randomly assigned United States District Judge)
United States District Court
Eastern District of New York
225 Cadman Plaza East                 "                                                       ^
Brooklyn, New York 11201                                                      GARAUrlS, J.
The Honorable Jack B. Weinstein
United States District Court                                            j pUV M I
Eastern District of New York                                                    '         "    "
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     Commodity Futures Trading Comm'n v. Patriek McDonnell, et al..
                      Civil Docket No. 18-361(JBW),
                      and
                      United States v. Patrick McDonnell

Dear Clerk of Court and Judge Weinstein:

               Pursuant to Local Rule 50.4, the government hereby respectfully notifies the
Court that the above-eaptioned cases (the "Civil Case" and the "Criminal Case,"
respectively) are related because, as diseussed further below, the same underlying facts are at
issue in both cases. The U.S. Commodity Futures Trading Commission ("CFTC") filed the
Civil Case on January 18, 2018, and after a trial, on August 23, 2018, Judge Weinstein
entered final judgment ordering the defendant Patrick McDonnell to pay over $1.1 million in
civil monetary penalties and restitution in the Civil Case. On March 25, 2019, a grand jury
returned an indictment in the Criminal Case against the defendant Patrick McDonnell.
While the government takes no position as to whom the Criminal Case should be assigned,
the government respectfully submits that reassignment of both cases to one judge would
likely be in the interest of justice and the efficient disposition of the business of the court.

               Local Rule 50.4 permits reassignment of a case "in the interests of justice and
the efficient disposition ofthe business ofthe court." Here, reassignment to one judge
would likely serve the interests ofjustice and save judicial resources because there is
substantial overlap in the core factual allegations underlying the Criminal and Civil Cases.
Namely, both cases involve allegations that: The defendant Patrick McDonnell defrauded
investors in virtual currency by portraying himself as an experienced trader in virtual currency,
promising customers he would provide virtual currency trading advice and purchase and trade
virtual currency on their behalf. However, as alleged, the defendant never provided these
services as promised. Instead,the defendant misappropriated customers' funds by using them
for his own personal use. When customers requested their money back, the defendant initially
provided excuses for delays in repayment, but eventually stopped communicating with customers
and never retumed their funds.

               Accordingly, because ofthe subject matter overlap ofthe two cases, the
government respectfully submits that reassigning the cases to one judge would likely serve
the interests ofjustice and result in a significant savings ofjudicial resources.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:     /s/ Hiral D. Mehta
                                                    Hiral D. Mehta
                                                   Assistant U.S. Attorney
                                                   (718)254-6418


cc:    Chief District Judge Dora L. Irizarry(by hand delivery)
